DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This first action on the merits is in response to election/restriction dated 11/24/21
Election/Restrictions
Claims 1-8 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected food sanitizing process, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/24/21.
Applicant's election with traverse of claims 9-20 in the reply filed on 11/24/21 is acknowledged.  The traversal is on the grounds that James does not disclose the limitations of an apparatus or method for sanitizing, processing, and then re-sanitizing; that James does not disclose the limitations related to units being discrete quantities that are received for sanitation measured for packaging; that since the examiner is bound to take into consideration the national phase application as a whole with no restrictions, on at least these bases, the Applicant is entitled to examiner’s prosecution of the previously made election; that the examiner ignores Rule 13.2 when considering Applicant’s reply; that the examiner ignores Applicant’s provisional election of one invention; and that the examiner makes election for the Applicant. This is not found persuasive because James does teach all the limitations of the independent claims and the alleged technical feature is not a special technical feature as it does not make a contribution over the prior art as previously been cited in the James reference. The examiner did make a request for Applicant to make election (see page 3 of the action dated 06/23/21). Therefore, the basis for requiring Applicant to elect a singe invention to which the claims must be restricted is proper. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James (US 2013/0302490 A1).
Regarding claim 9, James discloses a re-sanitizing device (Fig.2:10) comprising:
a. a housing (Fig.2:36) having an inlet opening and a discharge opening (see the D and the 22 labeled arrows for treatment unit 36 as shown in Fig.3);
b. a plurality of containers (Fig.4:58 and 52) disposed within the housing;
c. a driven mechanism (Fig.4:62) operably connected to the plurality of containers to move the plurality of containers along a path [0044];
d. a receiving station (Fig.1:22) disposed along the path, the receiving station is capable of being configured to receive a quantified unit [0041] of a free flowing particulate food product that has been pre-sanitized in a feed production system into a first container of the plurality of containers through the inlet opening (see the D labeled arrow for treatment unit 36 as shown in Fig.3 )in the housing;
e. a dispensing station (unlabeled right end of 36 as shown in Fig.2) disposed along the path, the dispensing station configured to dispense the quantified unit of the free flowing particulate food 
f. a first sanitizing station (Fig.3:36a) disposed along the path between the receiving station and the dispensing station; and 
g. wherein the plurality of containers are configured to maintain the quantified unit as a discrete quantity measured [0041] for packaging between the receiving station and the dispensing station.
Regarding claim 10, James discloses that the first sanitizing station comprises: 
a. means for (this clause is interpreted as 112(f) and equivalent to 42 in Fig.3) dispensing a first sanitizing agent; and 
b. wherein the first sanitizing agent 1s selected from the group consisting of:
 i. ozone gas [0057] and acidification agents [0060].
Regarding claim 11, James discloses that the receiving station (Fig.1:22) is adjacent to the dispensing station (unlabeled right end of 36 as shown in Fig.2).
Regarding claim 12, the drive mechanism 62 as shown in Fig.3 in James is capable of being configured for intermittent motion.
Regarding claim 13, James discloses that that: 
a. the drive mechanism comprises a chain conveyor (Fig.3:62); and 
b. a plurality of containers (Fig.4:58) each comprise:
i. a first plug (Fig.6:70); 
ii. a second plug (Fig.6:74); and 
iii. wherein each of the first plug and the second plug have a shape that corresponds to an interior passageway of the housing (Fig.2:36 and Fig.6:72).
Regarding claim 14, James discloses that each of the plurality of containers comprises a cylindrical shape (Fig.6:18).

Regarding claim 16, James discloses that the plurality of containers comprise a sidewall defined by the housing (Fig.6:18).
Regarding claim 17, James further discloses: 
a. wherein the drive mechanism comprises a belt conveyor [0043]; and 
b. the plurality of containers (Fig.4:58) each comprise: 
i. a cylindrical body (Fig.6:18) having a hollow center; and 
ii. a bottom portion defined by the housing (Fig.8:18 and 54).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over James (US 2013/0302490 A1) in view of Kendall et al. (US 5,613,428).
Regarding claims 18-19, James teaches that the use of ultraviolet light to treat food products is known in the art [011] as a heating source, and teaches the use of multiple treatment units [0038].
James appears silent to disclose the use of radio frequency radiation sources.
Kendall et al. discloses a food treatment apparatus (col.1, lines 10-13; Fig.1:10) that uses electromagnetic radiation to flash off excess water (col.9, lines 49-59). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Kendall et al. electromagnetic radiation transmitter to James apparatus in order to ensure that all excess water is removed.
	Regarding claim 20, James discloses means for (this clause is interpreted as 112(f) and equivalent to 42 in Fig.3 as described in [0057]) flooding the first container with ozone gas.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/MONZER R CHORBAJI/
Primary Examiner, Art Unit 1798